Citation Nr: 1204485	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  04-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the current appellate claim.

This case was previously before the Board in July 2007, September 2010, and June 2011 when it was remanded for further development.  Among other things, the Board directed that additional records be obtained, and that the Veteran be accorded a VA medical examination to address the etiology of his right knee disorder, to include her contentions of secondary service connection.  The record reflects the Veteran was accorded VA medical examinations in August 2009 and October 2010, but the Board determined that these examinations were inadequate for various reasons to include not addressing relevant clinical evidence and the issue of secondary aggravation.  However, a June 2011 addendum to the October 2010 VA examination addresses these prior deficiencies, and, as detailed below, is adequate for resolution of this case.  All other development directed by the Board's remands in this case appear to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current right knee disorder was incurred in or otherwise the result of her active service, to include as secondary to a service-connected disability.






CONCLUSION OF LAW

Service connection is not warranted for a right knee disorder, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in January 2003, which is clearly prior to the April 2003 rating decision that is the subject of this appeal.  This letter informed the appellant how she could substantiate her claim on a secondary service connection basis.  She was also sent additional notification via a letter dated in October 2007, which again provided her with the required notice with respect to secondary service connection and informed her how ratings and effective dates are assigned.  This notification letter was followed by readjudication of the appeal by Supplemental Statements of the Case.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  To the extent that the Veteran was not informed by way of a letter how to substantiate her claim on a direct incurrence basis, it is noted that the rating decision, the statement of the case, and the supplemental statements of the case together informed her of the criteria for direct service connection and explained the reasons for denying the claim on that basis.  Accordingly, a reasonable person would be expected to understand what was required to substantiate the claim on that basis.   

Taken together, the aforementioned correspondence informed the Veteran of what was necessary to substantiate her right knee claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include records from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of her right knee claim, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, she has not identified any outstanding records which support her contentions that service connection is warranted for her current right knee disorder.  She has indicated that no hearing is desired in conjunction with this case.  Moreover, she was accorded VA medical examinations regarding this case in February 2003, August 2009, October 2010 (and June 2011 addendum) which included opinions that addressed the etiology of her right knee disorder, to include her contentions of secondary service connection.  Although the Board previously determined that the August 2009 and October 2010 examinations were inadequate, the June 2011 addendum specifically addressed the deficiencies of the October 2010 examination.  In total, these opinions were based upon both a medical evaluation of the Veteran, an accurate understanding of her medical history based upon review of her VA claims folder, and addressed all facets of the criteria for a secondary service connection claim.  No competent medical evidence is of record which specifically refutes the findings of the June 2011 addendum to the October 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these medical examinations and opinions are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board has also considered whether the RO substantially complied with the remand directives.  In July 2007, the Board remanded the claim for the RO to provide additional notice, to obtain additional VA medical records and to provide the Veteran with an examination.  In September 2010, the Board again remanded for the RO to obtain a medical opinion as to whether the disability was related to service or the service-connected ankle disability.  In June 2011, the Board remanded for the RO to obtain any additional VA medical records dating from September 2008, Social Security Administration (SSA) records, and an addendum from the VA medical examiner concerning the issue of secondary service connection.  

The Board finds that the RO substantially complied with the remand directives.  The RO obtained additional VA medical records, SSA records, obtained a VA medical opinion that was supported by a rationale and based on an adequate VA examination, and additional notice was provided.  To the extent that the RO did not strictly comply by providing notice of how to substantiate the claim on a direct service connection basis, the Board finds that there has been substantial compliance with the remand directives.  The RO provided notice of how ratings and effective dates are assigned and the March 2011 and September 2011 supplemental statements of the case explained why it was determined that direct service connection is not warranted.    

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran has contended that her right knee disorder is secondary to her service-connected right ankle disorder.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439. This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Analysis

In the instant case, and for the reasons stated below, the Board finds that service connection is not warranted for the Veteran's right knee disorder, to include as secondary to her service-connected right ankle disorder.

Initially, the Board notes that the Veteran's service treatment records reflect that she was treated for right knee problems while on active duty.  For example, she was treated for complaints of right knee pain in August 1983, which was assessed as tendonitis/bursitis.  She was also treated for complaints of knee pain in May 1984, which were assessed as possible condromalacia vs. overuse syndrome.  Moreover, she had indicated at the time of her enlistment examination that she had no knee problems.  Nevertheless, while it was noted the Veteran had twisted her right knee two years earlier, there was no indication of any chronic right knee disorder at the time of her June 1984 separation examination.  In fact, her lower extremities were clinically evaluated as normal on this examination.  Moreover, the Veteran reported that she did not have a "Trick" or locked knee.

The Board further notes that there is no indication of any chronic right knee disorder until years after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Moreover, the Veteran herself has not indicated that her right knee disorder is directly related to her in-service injuries.  Rather, her claim is based primarily on her contentions of secondary service connection.  She asserted in the substantive appeal that years of pain in her ankle caused her to adjust the way she walked and she thus felt that the ankle injury caused the current knee condition.  

Accordingly, the Board finds that service connection is not warranted on a direct (or presumptive) basis.  There is no showing of a chronic knee disability in service nor does the evidence show that she had arthritis to any degree let alone to a degree of 10 percent within one year of discharge from service.  See 38 C.F.R. § 3.307, 3.309.  The knee condition noted in service was not chronic as it was not shown on the separation examination and arthritis was not shown until many years after service.  The Veteran did not report any problems with respect to her knee at the time of separation and the examiner found no defects with respect to the knees.  This is highly probative evidence against the claim.  Moreover, continuity of symptomatology is not shown in this case.  There are no complaints of knee symptoms for many years after service and the Veteran has merely asserted in connection with the claim that she was seen for a right knee disorder in service and currently has a right knee disability that she feels is secondary to a service-connected disability.  She has not reported that she had symptoms that continued from service to the present.  In addition, the VA examiner in October 2010 provided an opinion that the current disability is not related to service as the separation physical was silent for knee complaints and there was a lack of chronicity and continuity of care for 22 years.  The examiner's opinion is entitled to great probative weight as it is based on an accurate review of the record and as a rationale is provided for the opinion.   

Regarding secondary service connection, the impact one disability has upon another is not something subject to lay observation; a lay person, such as the Veteran in this case, can describe visible symptomatology, and whether an injury occurred, but cannot relate whether one disability caused or permanently aggravated another as that is a medically complex question.  See Jandreau, supra.  Such a relationship is of the type that competent medical evidence is required, and nothing in the record indicates the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  See 38 C.F.R. § 3.159(a)(1).  Moreover, this finding is supported by the holding of Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held in the context of a claimant contending secondary service connection that the veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection. 

The Board further notes that the Veteran has been accorded multiple VA medical examinations to address this claim, and all of the clinicians have opined that her current right knee disorder was not directly related to service and/or was not secondary to her service-connected right ankle disorder.  For example, at a VA examination conducted in February 2003, a VA examiner opined that it would be surprising if the Veteran's current right knee complaints were related to her ankle condition.  However, this examiner recommended further workup including a CT scan or MRI. 

In August 2009, a VA examiner conducted a physical examination with X-rays and determined that there was no clinical evidence of a right knee disability.  The VA examiner's conclusion appears to have been based only on the current X-ray results.  However, in the September 2010 remand, the Board noted that two prior MRIs documented degenerative and cartilage changes of the right knee which had not been shown upon X-ray.  Since the VA examiner failed to discuss the clinical relevance of these MRI results, the Board concluded that the result was ambiguity in the record with regards to the question of whether a current right knee disorder is present.  Accordingly, a new VA examination was ordered by the September 2010 remand.

The Veteran was subsequently afforded a new VA examination in October 2010.  The examiner reviewed the claims file "extensively" and noted with specificity the findings of the July 2003 and August 2007 MRI reports.  The examiner performed a physical examination and obtained a right knee x-ray.  The impression was right knee degenerative joint disease (DJD) and chondromalacia patella . The examiner described the functional limitation of this disability as "mild."  According to the examiner: 

It [the right knee disability] is not caused by or related to service or SC [service-connected] ankle [STRs are silent].  In service right knee tendonitis/bursitis resolved.  June 1984 Separation examination is silent for right knee complaints.  There is a lack of chronicity or continuity of care x 22 years. 

Unfortunately, as noted by the Board in its June 2011 remand, a careful review of this opinion revealed that the examiner failed to address the issue of aggravation by the service-connected right ankle disability.  Accordingly, another remand was needed to address this issue.

In the June 2011 addendum to the October 2010 VA examination, it was stated, in pertinent part, that the right knee disorder was not proximately due to, the result of, or caused by the service-connected right ankle disorder.  It was also stated that the right knee disorder was:

[N]ot aggravated (permanently worsened) beyond it natural progression by the SC [service-connected] right ankle disability.

In support of this opinion, the examiner stated that the right knee disorder was most likely aggravated by the Veteran's body mass index (BMI).  The examiner further stated that there was no clinical correlation between the right knee disorder and the service-connected right ankle disorder, and provided rationale detailing the causes of osteoarthritis and indicated how it related to the Veteran in this case.

The Board has already determined that the June 2011 addendum corrects the deficiencies of the October 2010 VA examination, and that the medical examinations and opinions are adequate for resolution of this case.  This opinion is entitled to great probative weight and there is no competent evidence to the contrary.  

No other basis for establishing service connection for the Veteran's right knee disorder is demonstrated by the evidence of record.

For these reasons, the Board has determined the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current right knee disorder was incurred in or otherwise the result of her active service, to include as secondary to a service-connected disability.  Moreover, the Veteran, as a lay person, is not competent to provide an etiological opinion linking her currently diagnosed knee disability to service, including knee conditions noted in service.  She is also not competent to provide an etiological opinion as to secondary service connection.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.


ORDER

Service connection for a right knee disorder, to include as secondary to service-connected right ankle disorder, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


